 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00030-TLN
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DIANTE ANTOINE JOHNSON,                             DATE: May 13, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for a status conference on May 13, 2021. On May 13, 2020, this Court issued
18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice,” and allows district judges to exercise their discretion to continue all criminal matters on a case-

20 by-case basis. This and previous General Orders were entered to address public health concerns related

21 to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has
23 emphasized that the Speedy Trial Act’s ends-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767–68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19 In light of the societal context created by the foregoing, this Court should consider the following case-

20 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

21 exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date for the

22 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1         1.     By previous order, this matter was set for a status conference on May 13, 2021.

 2         2.     By this stipulation, defendant now moves to continue the status conference until July 29,

 3 2021, at 9:30 a.m., and to exclude time between May 13, 2021, and July 29, 2021, under Local Code T4.

 4         3.     The parties agree and stipulate, and request that the Court find the following:

 5                a)      The government has represented that the discovery associated with this case

 6         includes investigative reports and related documents, criminal history documents, and other

 7         paper documents totaling approximately 60 pages. All of this discovery has been either

 8         produced directly to counsel and/or made available for inspection and copying.

 9                b)      In light of this discovery, and based on counsel’s own investigation concerning

10         the defendant’s circumstances, counsel for defendant desires additional time to consult with his

11         client, to review the current charges, to conduct investigation and research related to those

12         charges, to obtain additional records related to this matter, to review and copy discovery for this

13         matter, to inspect physical evidence seized and/or otherwise available concerning this matter, to

14         discuss potential resolutions with his client, to consider and/or prepare pretrial motions, and to

15         otherwise prepare for trial.

16                c)      Moreover, in addition to the general public-health concerns cited by General

17         Order Nos. 611, 612, 617, and 618, and presented by the evolving COVID-19 pandemic, which

18         the parties incorporate herein, an ends-of-justice delay is particularly apt in this case because

19         counsel have been encouraged to telework and minimize personal contact to the greatest extent

20         possible, and—consistent with that public-health guidance—it will be difficult for defense

21         counsel to fully investigate the facts of this case in advance of the currently scheduled hearing.

22                d)      Counsel for defendant believes that failure to grant the above-requested

23         continuance would deny him the reasonable time necessary for effective preparation, taking into

24         account the exercise of due diligence.

25                e)      The government does not object to the continuance.

26                f)      Based on the above-stated findings, the ends of justice served by continuing the

27         case as requested outweigh the interest of the public and the defendant in a trial within the

28         original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of May 13, 2021 to July 29, 2021,

 3          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 4          because it results from a continuance granted by the Court at defendant’s request on the basis of

 5          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6          of the public and the defendant in a speedy trial.

 7          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.

10          IT IS SO STIPULATED.

11
     Dated: May 7, 2021                                       PHILLIP A. TALBERT
12                                                            Acting United States Attorney
13
                                                              /s/ AARON D. PENNEKAMP
14                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
15

16
     Dated: May 7, 2021                                       /s/ TIMOTHY ZINDEL
17                                                            TIMOTHY ZINDEL
18                                                            Counsel for Defendant
                                                              DIANTE ANTOINE JOHNSON
19

20
                                            FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 7th day of May, 2021.
22

23

24

25                                                                 Troy L. Nunley
                                                                   United States District Judge
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
